DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-13, 15-24 and 26-35 allowed.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record (in particular, Ye et al. [U.S. PG Publication No. 2011/0157373], Wurmlin et al. [U.S. PG Publication No. 2009/0315978] and Zhang et al. [U.S. PG Publication No. 2003/0218672]) do not disclose, with respect to claim 1, a multiple camera system which continually recalibrates for each new picture captured by each camera, wherein new calibration data is generated based on new image data generated by the cameras including point tuples, additionally existing calibration data is updated whereupon the system may also detect decalibration through the use of recalibration parameters, determining whether the recalibration parameters are valid and testing whether one or more pictures are deemed to have sufficient textural diversity. See applicant arguments dated 12/17/2020 on how it was believed that the prior art was overcome, in particular points B and C in pages 21-24 as these points were believed to be sufficient in separating the instant claim set and the prior art. The same reasoning applies to claims 13 and 24 mutatis mutandis. Accordingly, claims 1, 3-13, 15-24 and 26-35 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067.  The examiner can normally be reached on M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDEMIO . NAVAS JR
Examiner




/EDEMIO NAVAS JR/Examiner, Art Unit 2483